Exhibit 10.1

Allstar Marketing Inc

MARKETING & DISTRIBUTION AGREEMENT

TERM SHEET

 

AGREEMENT EFFECTIVE DATE:    6/9/09 PARTIES:   

Dynamic Response Group

4770 Biscayne Blvd, Ste 780

Miami, FL 33137

Contact: Melissa Rice, CEO mkrice@mkrpa.com

AMG   

Allstar Marketing Group, LLC (herein referred to as “AMG”)

4 Skyline Drive

Hawthorne, NY 10532

Contact: Scott Boilen, President scottb@allstarrmg.com

PRODUCTS, COMPONENT PARTS, &

DESCRIPTION/USE

   Gem Magic TERRITORY    Us & Canada DISTRIBUTION CHANNELS    Direct Response
(TV, Internet & Print) TERMS    40% To Allstar- 60% to DRG profit split based on
Net income. TERM OF AGREEMENT    1 year with automatic Renewals upon sales of
100K units. SPECIAL TERMS & CONDITIONS    Allstar Marketing Inc will sell the
Product to DRG at Allstar’s actual cost of goods. Allstar will provide all
footage on the Product to DRG for DRG to utilize in it’s advertisement.    At
the point in which DRG spends 1,000,000 in TV advertising, AMG agrees to pay DRG
a reverse royalty of 40% of the profits generated through the sale of the
Product by AMG through all other channels of distribution.

The Parties each agree to the terms of this Agreement which expression includes
this Term Sheet.

 

Signed for and on behalf of:    

Signed for and on behalf of:

Allstar Marketing Group, LLC

LOGO [g62390g83r71.jpg]     LOGO [g62390g79u68.jpg] Date:
_____________________________________________     Ron Steblea, Executive Vice
President     Date: 7-13-09